

Exhibit 10.2
 
SEMGROUP ENERGY PARTNERS G.P., L.L.C.
LONG-TERM INCENTIVE PLAN
 
DIRECTOR RESTRICTED COMMON UNIT AGREEMENT
 
This Restricted Common Unit Agreement (“Agreement”) between SemGroup Energy
Partners G.P., L.L.C. (the “Company”) and _________________ (the “Participant”),
a Director of the Company, regarding an award (“Award”) of _______ Common Units
(as defined in the SemGroup Energy Partners G.P., L.L.C. Long-Term Incentive
Plan (the “Plan”)) granted to the Participant on _____________ (the “Grant
Date”), such number of Common Units (the “Restricted Common Units”) subject to
adjustment as provided in the Plan, and further subject to the following terms
and conditions:
 
1. Relationship to Plan.  This Award is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, which have been adopted by the Committee thereunder and are in effect on
the date hereof.  Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan.
 
2. Vesting Schedule.
 
(a) This Award shall vest and the Restricted Period with respect to the
Restricted Common Units subject thereto shall end in installments in accordance
with the following schedule:
 
Date
Vested Increment
Total Vested Percentage
10/01/09
33 1/3%
33 1/3%
10/01/10
33 1/3%
66 2/3%
10/01/11
33 1/3%
100%

 
The number of Restricted Common Units that vest as of each date described above
will be rounded down to the nearest whole Restricted Common Unit, with any
remaining Restricted Common Units to vest with the final installment.  The
Participant must be continuously serving as a Director from the Grant Date
through the applicable vesting date in order for the Award to become vested with
respect to additional Restricted Common Units on such date.
 
(b) All Restricted Common Units subject to this Award shall vest upon the
occurrence of a Change of Control, irrespective of the limitations set forth in
subparagraph (a) above, provided that the Participant has been continuously
serving as a Director from the Grant Date through the date of the Change of
Control.
 
3. Forfeiture of Award.  If the Participant’s service with the Company or any of
its Affiliates terminates for any reason all unvested Restricted Common Units
shall be immediately forfeited as of the date of the Participant’s termination;
provided, however, the Restricted Common Units shall become fully vested with
respect to all of the Restricted Common Units subject to this Award on the date
on which the Participant experiences a Qualifying Event.  A “Qualifying Event”
means the Participant's status as a director of the Company and/or an Affiliate
of the Company (collectively, the “Affiliated Group”) is terminated due to (A)
death or (B) the Participant's removal as, or not being re-elected or
re-appointed as, a director of one or more entity member(s) of the Affiliated
Group by the member(s), shareholder(s) or Board of Directors, as appropriate, of
such entity or entities, as applicable, which removal or failure to re-elect or
re-appoint shall not have been as a result of, caused by, or related to,
Participant's resignation, or Participant's unwillingness to serve, for whatever
reason, as a director of such entity or entities.
 
4. Delivery of Common Units; Rights as Unitholder.  The Restricted Common Units
will be evidenced, at the sole option and in the sole discretion of the
Committee, either (i) in book-entry form in the Participant’s name in the Unit
register of the Partnership maintained by the Partnership’s transfer agent or
(ii) a unit certificate issued in the Participant's name.  Participant shall
have voting rights and shall be entitled to receive all distributions made by
the Partnership as if such Restricted Common Units were Common Units free and
clear of any restrictions.  If the Restricted Common Units are evidenced by a
certificate, the certificate shall bear the following legend:
 
THE COMMON UNITS EVIDENCED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO AN
AGREEMENT MADE AS OF ______________________, A COPY OF WHICH IS ATTACHED HERETO
AND INCORPORATED HEREIN, BETWEEN THE SEMGROUP ENERGY PARTNERS, G.P., L.L.C. (THE
“GENERAL PARTNER”) AND THE REGISTERED HOLDER OF THE COMMON UNITS, AND ARE
SUBJECT TO FORFEITURE TO THE GENERAL PARTNER UNDER CERTAIN CIRCUMSTANCES
DESCRIBED IN SUCH AGREEMENT.  THE SALE, ASSIGNMENT, PLEDGE OR OTHER TRANSFER OF
THE COMMON UNITS EVIDENCED BY THIS CERTIFICATE IS PROHIBITED UNDER THE TERMS AND
CONDITIONS OF SUCH AGREEMENT, AND SUCH COMMON UNITS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT AS PROVIDED IN SUCH AGREEMENT.
 
The Committee may cause the certificate to be delivered upon issuance to the
secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Restricted Period ends pursuant to the terms of this
Agreement.  Upon request of the Committee, the Participant shall deliver to the
Company a unit power, endorsed in blank, relating to the Restricted Common Units
then subject to the Restricted Period.  The Company may place a “stop transfer”
order against Common Units issued pursuant to this Award until all restrictions
and conditions set forth in the Plan or this Agreement and in the legends
referred to in this Section 4 have been complied with.  Upon termination of
the Restricted Period, the Company shall release the restrictions on any vested
Common Units and a certificate representing such vested Common Units shall be
delivered to the Participant upon request.
 
5. Purchase for Investment.  The Common Units covered by this Agreement have not
been registered under the Securities Act of 1933, as amended (the “Act”).  The
Participant represents and warrants that, as of the date hereof, he (1) is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
by the Securities and Exchange Commission (the “Commission”) pursuant to the Act
and (2) is acquiring such Common Units for his own account for investment and
not with a view to, or for sale in connection with, the distribution of such
Common Units or any part thereof.  The Participant may be required to execute
such documents as the Company determines are necessary and appropriate to
effectuate the issuance and transfer of the Common Units to the Participant.
 
The certificates evidencing Common Units issued pursuant to this Agreement will
bear the following legend or such other legend as determined by the Company:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND THE OFFER AND SALE OF SUCH SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT OR APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS.  ADDITIONALLY, THE TRANSFER OF THESE SECURITIES IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THE SEMGROUP ENERGY PARTNERS G.P., L.L.C. LONG-TERM
INCENTIVE PLAN, THE ASSOCIATED AWARD AGREEMENT AND ANY APPLICABLE SHAREHOLDER
AGREEMENT, AND NO TRANSFER OF THESE SECURITIES SHALL BE VALID OR EFFECTIVE UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED.  COPIES OF SUCH PLAN, AWARD AGREEMENT AND
SHAREHOLDER AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE
HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER HEREOF.
 
The Company may also impose stop-transfer instructions with respect to any
matter contemplated by the Plan or Agreement.
 
6. Receipt of Information.  The Participant acknowledges that he has (a) had
access to SemGroup Energy Partners, L.P.’s (the “Partnership’s”) periodic
filings with the Commission, including the Partnership’s Annual Report on Form
10-K, Quarterly Reports on Form 10-Q, and Current Reports filed on Form 8-K and
(b) been provided a reasonable opportunity to ask questions of and receive
answers from representatives of the Partnership and the Company regarding such
matters sufficient to enable the Participant to evaluate the risks and merits of
entering into this Agreement.
 
7. Code Section 83(b) Election.  The Participant shall be permitted to make an
election under Section 83(b) of the Code, to include an amount in income in
respect of the Award of Restricted Common Units in accordance with the
requirements of Section 83(b) of the Code.
 
8. Assignment of Award.  The Participant’s rights under this Agreement and the
Plan are personal; no assignment or transfer of the Participant’s rights under
and interest in this Award may be made by the Participant other than by will, by
beneficiary designation, by the laws of descent and distribution or by a
qualified domestic relations order.
 
9. No Guarantee of Continued Service.  No provision of this Agreement shall
confer any right upon the Participant to continue serving as a Director.
 
10. Governing Law.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.
 
11. Amendment.  This Agreement cannot be modified, altered or amended, except by
an agreement, in writing, signed by both the Company and the Participant.
 
 
                                    SEMGROUP ENERGY PARTNERS G.P., L.L.C.

 
            Date:                                                               By:                                                                           
 
                Name:                                                                      
 
                Title:                                                                        
 
The Participant hereby accepts the foregoing Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.
 
            PARTICIPANT:
 


            Date:                                                                                                  
     ____________________________________